— Appeal by defendant from a judgment of the County Court, *803Suffolk County (Doyle, J.), rendered November 17, 1979, convicting Mm of rape in the first degree (six counts) and sodomy in the first degree (four counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of so much of defendant’s motion as was to suppress certain statements. Judgment affirmed. In his omnibus motion papers, defendant, by his counsel’s affirmation, argued, inter alia, that his statements to the police should be suppressed since they followed his arrest at his home, “a month after the alleged incident without an arrest warrant and [he] was not told the nature of the offense for which he was being arrested”. However, at the suppression hearing, the only issue that was placed before the court was the factual question of whether defendant had been given notice, prior to his arrest, as to the officers’ purpose pursuant to CPL 120.80 (subd 4) and 140.15. At no time did counsel argue or request the court to rule upon this issue of whether defendant’s statements “should have been suppressed as a result of an arrest effected in his home without a warrant and in the absence of exigent circumstances (see Payton v New York, 445 US 573)” (People v Smith, 55 NY2d 888, 890). By not pursuing that particular issue, defendant has failed to preserve it for appellate review as a matter of law (People v Smith, supra; People v Gonzalez, 55 NY2d 887, 888; People v Martin, 50 NY2d 1029). Moreover, under the circumstances herein presented, review of this issue is not warranted as a matter of discretion in the interest of justice. We have considered defendant’s other arguments and find them to be without merit. Lazer, Brown and Niehoff, JJ., concur.